DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US 6,097,866 (hereinafter “Yang”).
Regarding claim 1, Yang teaches a method for stacking of a plurality of optical fiber ribbons (29a-d), wherein each optical fiber ribbon of the plurality of optical fiber ribbons is defined by a top surface (22a) and a bottom surface (22b), wherein the top surface and the bottom surface are defined by a plurality of elevated regions and a plurality of groove regions, wherein the plurality of elevated regions and the plurality of groove regions are alternate to each other (Fig. 3), wherein the method for stacking of the plurality of optical fiber ribbons comprises: 
Regarding claim 2, Yang teaches that the plurality of optical fiber ribbons of the optical fiber ribbon stack is arranged such that each optical fiber ribbon of the plurality of optical fiber ribbons is offset by half value of pitch of each optical fiber ribbon of the plurality of optical fiber ribbons (Fig. 4).
Regarding claim 3, Yang teaches that each of the plurality of optical fiber ribbons comprises a plurality of optical fibers (12), wherein each of the plurality of optical fibers is coated with a matrix material (22a,b), wherein the matrix material on each of the plurality of optical fibers is characterized by a radius of curvature, wherein the radius of curvature of the matrix material on each of the plurality of optical fibers in each of the plurality of optical fiber ribbons is same (Fig. 3).
Regarding claim 5, Yang teaches that arrangement of the plurality of optical fiber ribbons is dependent of diameter of each of the plurality of optical fibers, a radius of curvature of the matrix material and pitch of the plurality of optical fibers in the optical fiber ribbon (Figs. 3, 4).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claim 4, Yang teaches the limitations of the base claim 1. The additional limitation appears to involve a mere duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to duplicate the number of optical fibers within each of the optical fiber ribbons sch that each optical fiber ribbon contains 12 such optical fibers as claimed. The motivation would have been to allow for additional transmission of optical data.

Regarding claim 7, Yang teaches the limitations of the base claim 1. The additional limitation appears to involve a mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the height of the optical fiber ribbon stack so as to be about 3170 microns as claimed. The motivation would have been to allow for a more compact design while maintaining desired optical properties.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that each of the plurality of optical fiber ribbons is capable of bending along non-preferential axis.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883